Name: 1999/546/EC: Commission Decision of 13 July 1999 recognising the fully operational character of the Dutch data base for bovine animals (notified under document number C(1999) 2071) (Text with EEA relevance) (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  Europe;  means of agricultural production;  foodstuff;  animal product
 Date Published: 1999-08-07

 Avis juridique important|31999D05461999/546/EC: Commission Decision of 13 July 1999 recognising the fully operational character of the Dutch data base for bovine animals (notified under document number C(1999) 2071) (Text with EEA relevance) (Only the Dutch text is authentic) Official Journal L 209 , 07/08/1999 P. 0032 - 0032COMMISSION DECISIONof 13 July 1999recognising the fully operational character of the Dutch data base for bovine animals(notified under document number C(1999) 2071)(Text with EEA relevance)(Only the Dutch text is authentic)(1999/546/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products(1), and in particular Article 6(3), first indent,Having regard to the request submitted by the Netherlands,(1) Whereas 28 on December 1998 Dutch authorities have submitted to the Commission a request asking for recognition of the fully operational character of their data base that forms part of the Dutch system for the identification and registration of bovine animals; whereas this request was accompanied by appropriate information that was updated on 28 April 1999;(2) Whereas Dutch authorities have undertaken the commitment to improve the reliability of this data base ensuring in particular that (i) the competent authority will take measures as to be able to promptly correct any errors or deficiencies which could be detected automatically or following the appropriate on the spot inspections, (ii) the delays for notification of movements, births and deaths shall be shortened to seven days at maximum and (iii) the competent authority will take measures to inform the keeper on a regular basis about the current situation on his/her holding register; whereas, in addition, Dutch authorities have undertaken the commitment to modify their current provisions regarding identification coding system of ear tags of bovine animals as to comply with the provisions of Regulation (EC) No 820/97; whereas Dutch authorities have undertaken the commitment to implement those improvement measures at the latest by 30 September 1999; whereas the Dutch authorities have undertaken the commitment to inform the Commission in the event of any problems occurring during the implementation period of the above mentioned measures;(3) Whereas in view of the evaluation of the situation in the Netherlands, it is appropriate to recognise the fully operational character of the database for the bovine animals,HAS ADOPTED THIS DECISION:Article 1The Dutch database for bovine animals is recognised as fully operational from 1 October 1999.Article 2This Decision is addressed to the Kingdom of the Netherlands.Done at Brussels, 13 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 117, 7.5.1997, p. 1.